Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Claims 21-40 are pending and have been examined.
Priority
This application, Serial No. 17/344,870 (PGPub: US2021/0373013) was filed 06/10/2021. This application is a CONTINUATION of 16/598,433 filed 10/10/2019 and now US Patent 11,067,575, which is a CONTINUATION of 16/206,294 filed 11/30/2018 and now US Patent 10,481,157, which is a CONTINATION of 15/127,346 filed 05/17/2016 and now US Patent 10,175,235, which is a DIVISIONAL of 13/684,020 filed 11/21/2012 and now US Patent 9,435,803, which claims benefit of Provisional Patent Application 61/562,308 filed 11/21/2011.
Information Disclosure Statements
The Information Disclosure Statement filed 04/19/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 24 and 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boyd et al. (US 2004/0023396, Pub Date: 02/05/2004).
Regarding claim 21, Boyd teaches throughout the publication methods of using a diagnostic device (abstract; Figures 1) the diagnostic device comprising: a first optical resonator (paragraph 0007) comprising a capture agent located at a binding site (paragraph 0028); an optical waveguide configured for propagating light and for coupling a first portion of the propagated light into the first optical resonator (paragraphs 0025-0026); and a first detector (paragraphs 0007 and 0044) configured for detecting a) a first resonant wavelength generated by the first optical resonator (paragraphs 0044, 0054, and 0064-0065) when no binding reaction is present at the binding site (paragraph 0071, detection in the absence of binding), and b) a second resonant wavelength generated by the first optical resonator upon undergoing a change in refractive index when a binding reaction is present at the first binding site (paragraphs 0044, 0048 and paragraph 0071, detection in the presence of binding). Furthermore, Boyd teaches that the detected wavelengths are converted into electrical current (paragraph 0044).
	Regarding claim 24, Boyd teaches the method further comprising: prior to propagating coherent light through the optical waveguide of the diagnostic device, incubating the first optical resonator with a target protein in a buffer solution at room temperature for a first period of time; washing the first optical resonator with the buffer solution; and drying the first optical resonator (paragraphs 0077-0078).
Regarding claim 27, Boyd teaches the method wherein the immunoassay binding occurring at the immunoassay site is used for label-free detection of a protein in blood (paragraph 0049).
Regarding claim 28, Boyd teaches the method further comprising: prior to propagating coherent light through the optical waveguide, functionalizing the first optical resonator by addition of at least one single-stranded target DNA (paragraphs 0030 and 0033).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd et al. (US 2004/0023396).
Regarding claim 25, Boyd teaches the method as described above. Furthermore, Boyd teaches that the incubation incorporates a blocking buffer that comprises PBS solution with an incubation time of one hour (paragraph 0078). Although Boyd fails to teach that the first period of time is about 3 hours, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 25 are for any particular purpose or solve any stated problem, and the prior art teaches various incubation times depending on the substances present on the device (paragraphs 0077-0078). Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the resonator functionalization art.


Claim(s) 26 and 29-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd et al. (US 2004/0023396), as applied to claims 21, 24 and 28 above, and further in view of Hauan et al. (US 2004/0197227).
Regarding claims 26 and 29-36, Boyd teaches the methods as described above incorporating probes of polypeptides, proteins and oligonucleotides wherein probes can be any length which is suitable to provide specificity for the intended target. Typically, oligonucleotide probes which do not contain modified nucleotides will be at least about 12 to about 100 nucleotides in length. For oligonucleotides which contain modified bases, oligonucleotides should be at least about 7 nucleotides in length, up to about 100 nucleotides in length (paragraphs 0030 and 0033). Additionally, Boyd teaches that the resonators can be formed of glasses or crystalline semiconductor materials. Semiconductor materials are capable of forming ring or disk resonators that achieve preferred dimensions. Exemplary glasses include, without limitation, silica (SiO 2), arsenic selenide (As2Se3), and silicon nitride (Si3N4). Exemplary semiconductors systems include, without limitation, aluminum gallium arsenide (AlGaAs) and indium phosphide (InP). Other glasses and crystalline semiconductor materials that are suitable for carrying optical signals are continually being identified and can also be used in the present invention (paragraph 0022). 
	Hauan teaches throughout the publication a MEMS device having a membrane which can be induced to resonate and the frequency of its resonance can be monitored such that the sensor can detect the presence of several types of molecules of interest and distinguish which ones may be present and which ones may be absent (abstract) and further wherein the entire membrane sensor can be placed on a resonator (paragraph 0034). More specifically, resistive heaters are provided globally or in individually addressable circuits within the membrane to permit different areas of the membrane to be selectively heated. That may be used with heat-activated chemistries for binding group immobilization and to selectively disrupt binding group—target analyte interactions during sensing. This disruption would be particularly useful in nucleic acid detection scenarios where the binding group is an oligonucleotide or peptide nucleic acid (PNA) and the analyte is a complementary nucleic acid; local heating may be used to melt or disrupt hybrids. The melting temperature is diagnostic of the degree of the complementarity of the immobilized oligo or PNA with the bound nucleic acid. This also offers the possibility of sensor reuse in nucleic acid sensing applications; after a given sample is analyzed, all hybridized nucleic acids may be removed by heating above 94° C (paragraph 0013).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the methods of Boyd, heating capabilities for a resonator device as taught by Hauan because it would have been desirable to permit areas of the device to be selectively heating for greater manipulation of association and dissociation of the targets and probe molecules on the sensor surface while also aiding in analyzing binding capabilities (Hauan, paragraph 0013).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,067,575. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claims 21-22, Patent 575 recites a method of using a diagnostic device, comprising:
propagating a laser beam through an optical waveguide of the diagnostic device;
coupling a first portion of the laser beam into a first optical resonator located in the diagnostic device, the first optical resonator comprising an immunoassay site;
detecting a first current in a first optical detector coupled to the first optical resonator, the first current indicative of a first resonant frequency generated by the first optical resonator in response to the coupling of the first portion of the laser beam into the first optical resonator;
detecting a second current in the first optical detector, the second current indicative of an immunoassay binding occurring at the immunoassay site, the immunoassay binding characterized by a change in refractive index in the first optical resonator and a corresponding change in the first resonant frequency
coupling a second portion of the laser beam into a second optical resonator located in the diagnostic device, the second optical resonator configured to exclude immunoassay bindings;
heating a portion of at least one of the first or the second optical resonators;
detecting a third current in a second optical detector coupled to the second optical resonator, the third current indicative of a third resonant frequency generated by the second optical resonator in response to the coupling of the second portion of the laser beam into the second optical resonator; and
using the first, second and third currents to analyze the immunoassay binding occurring at the immunoassay site of the first optical resonator (see reference claim 1).
Regarding instant claim 37, Patent 575 recites A method of using a diagnostic device, comprising:
propagating a laser beam through an optical waveguide of the diagnostic device, the optical waveguide made of silicon;
coupling a first portion of the laser beam into a first optical nanobeam resonator located in the diagnostic device, the first optical nanobeam resonator made of silicon and comprising an immunoassay site;
detecting a first current in a first optical detector coupled to the first optical nanobeam resonator, the first current indicative of a first resonant frequency generated by the first optical nanobeam resonator in response to the coupling of the first portion of the laser beam into the first optical nanobeam resonator; and
detecting a second current in the first optical detector, the second current indicative of an immunoassay binding occurring at the immunoassay site, the immunoassay binding characterized by a change in refractive index in the first optical nanobeam resonator and a corresponding change in the first resonant frequency,
wherein the first optical nanobeam resonator is on a surface of the optical waveguide and comprises one or more substantially circular holes in the optical waveguide (see reference claim 16).
	Regarding instant claim 23, see reference claim 13; regarding instant claim 24, see reference claim 2; regarding instant claim 25, see reference claim 3; regarding instant claim 26, see reference claim 4; regarding instant claim 27, see reference claim 5; regarding instant claim 28, see reference claim 6; regarding instant claim 29, see reference claim 7; regarding instant claim 30, see reference claim 8; regarding instant claim 31, see reference claim 9; regarding instant claim 32, see reference claim 10; regarding instant claim 33, see reference claim 11; regarding instant claim 34, see reference claim 12; regarding instant claim 35, see reference claim 14; regarding instant claim 36, see reference claim 15; regarding instant claim 38, see reference claim 17; regarding instant claim 39, see reference claim 18; regarding instant claim 40, see reference claim 19. 

Allowable Subject Matter
	The subject matter of claims 22-23 and 37-40 are free of the prior art. However these claims are not allowable as they are still rejected on the grounds of nonstatutory double patenting as described above.
Regarding claim 37, the prior art fails to teach the claimed method of using a diagnostic device wherein the diagnostic device comprises one or more optical nanobeam resonators and an optical waveguide, wherein the first optical nanobeam resonator is on a surface of the optical waveguide and comprises one or more substantially circular holes in the optical waveguide.
Peled et al. (US 2007/0196043) teaches methods of using an optical sensing device comprising a resonator structure and an optical waveguide wherein the waveguide comprises at least one resonator structure on the waveguide surface (paragraph 0016). Peled et al. teaches that that resonator comprises a central section and two bordering reflecting sections in the form of distributed Bragg reflectors (DBRs) such that the resonator structure is formed by corrugation tops and bottoms present on a surface of the waveguide (paragraphs 0011 and 0062; see Figures 1,2 and 4a). While Peled et al. teaches that the resonator structures are formed by the stepped structure in the waveguide, the reference fails to teach that the corrugations (which are interpreted as holes in the waveguide) are substantially circular. As Peled et al. provides optical advantages for utilizing corrugations having a desired profile and linear dimensions (paragraphs 0062-0067), one skilled in the art would have no motivation or reasonable expectation of success to modify the shape of the corrugations on a surface of the waveguide to be substantially circular.
Boyd et al. (US 2004/0023396), Chu et al. (US 2009/0314763), Ekstrom et al. (US 5,663,790) and Spillane et al. (US 2007/0252981) teach optical sensing devices comprising resonators, waveguide and optical detectors. More specifically, the references teach that the optical resonators can be provided adjacent to the waveguide (Boyd et al., paragraphs 0019, 0025-0026 and Figures 1; Ekstrom et al., col. 2, lines 43-53, and Figures 1 and 6), above or below the waveguide (Chu et al., paragraphs 0014, 0038 and Figure 4) or sandwiched between two waveguides (Spillane et al., paragraphs 0094-0098 and Figures 7-8). However, the references fail to teach the claimed structural relationship between the resonator and the waveguide such that the resonators are comprised of substantially circular holes incorporated on a surface of the waveguide. Furthermore, the prior art as a whole fails to provide one having ordinary skill in the art with motivation or a reasonable expectation of success to modify resonators positioned adjacent to the waveguide, as found in the prior art, with the claimed configuration.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641